DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 3, 4, 7-9, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0033331 to Salle et al. (Salle).

	Regarding claim 1, Salle discloses an electronic system (Salle, Figs. 1-4 and paragraphs 46-58, POS device 10) comprising:
	an electronic module (Salle, Figs. 1-4 and paragraphs 46-58, memory of POS device 10);
	a trace circuit providing a perimeter that encloses the electronic module (Salle, Figs. 1-4 and paragraphs 46-58, security wrap 20); and
	a sensing circuit (Salle, e.g., paragraph 15, electronic component may include an alarm circuit; also see paragraph 15, alarm circuit of the electronic component is sensitive to a variation in a resistance between the two of the plurality of terminals; also see paragraph 61, alarm circuit is able to monitor changes in the resistance of the connection across the alarm terminals indicating tampering of the security wrap 20; also see claim 9) configured to:
	detect a discontinuity in the perimeter (see Salle as applied above, alarm circuit is able to monitor changes in resistance indicating tampering of the security wrap 20).

	It is at least implicit in Salle’s arrangement that the alarm circuit operates to initiate, in response to a detection, an action from a response device.  In other words, the monitored changes in resistance indicative of tampering of the security wrap 20 must necessarily be used to electronically initiate an action from a response device so that the stated purpose of the security wrap 20 (i.e., protect the data stored in the memory of the POS device 10) can be realized.  Nonetheless, to the extent that one of ordinary skill in the art would not understand this to be the case, the use of alarm circuits for initiating an action from a response device in response to detection of tampering is known (Salle, e.g., paragraph 4, systems may have an alarm circuit which may disable the device or simply give a visual indication that the security wrap has been removed).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that Salle’s sensing circuit in the form of the alarm circuit is configured to initiate, in response to a detection of discontinuity in the perimeter, an action from a response device (e.g., a visual indicator, a circuit for disabling the device).  In this way, concrete actions for protection of the electronics to be protected can be implemented.

	Regarding claim 3, Salle as applied to claim 1 at least suggests wherein the action that signals a discontinuity in the perimeter is selected from the group consisting of: deleting encryption keys within the electronic module, sending an email notification, sending a Short Messaging Service (SMS) notification, illuminating an indictor and sounding an audible alarm (see Salle as applied to 

	Regarding claim 4, Salle as applied to claim 1 discloses wherein the sensing circuit is configured to detect a discontinuity in the perimeter by detecting a resistance of the trace circuit that indicates the discontinuity in the perimeter (see Salle as applied to claim 1, e.g., Salle, e.g., paragraph 15, electronic component may include an alarm circuit; also see paragraph 15, alarm circuit of the electronic component is sensitive to a variation in a resistance between the two of the plurality of terminals; also see paragraph 61, alarm circuit is able to monitor changes in the resistance of the connection across the alarm terminals indicating tampering of the security wrap 20; also see claim 9).

	Regarding claim 5, Salle as applied to claim 1 discloses wherein the trace circuit is fabricated as a flexible circuit (see Salle as applied to claim 1, e.g., paragraph 47, security wrap 20 appears as a flexible sheet overlaying PCB 16; also see paragraph 51, substrate 22 of security wrap 20 may be flexible; also see paragraph 53, security wrap 20 flexible circuit).

	Regarding claim 7, Salle as applied to claim 1 discloses wherein the perimeter of the trace circuit includes a first electrically conductive serpentine trace (see Salle as applied to claim 1, Salle, Figs. 1-4 and paragraphs 46-58, see Fig. 3 and paragraph 48, 52 in particular, security wrap 20 may include first screen 26 and second 

	Regarding claim 8, Salle discloses as applied to claim 7 discloses wherein the trace circuit includes a second electrically conductive serpentine trace electrically insulated from the first electrically conductive serpentine trace by a dielectric layer (see Salle as applied to claim 7, Salle’s trace circuit includes a second electrically conductive serpentine trace in the form of traces/conductors 46 of the second screen 26; note that the traces/conductors 46 of Salle’s screens 26 are electrically insulated from each other by a dielectric layer 28 as shown in Fig. 3).

	Regarding claim 9, Salle discloses a method for designing an electronic system (Salle, Figs. 1-4 and paragraphs 46-58, POS device 10) for managed battery life and managed electronic data security for an electronic module (Salle, Figs. 1-4 and paragraphs 46-58, memory of POS device 10), the method comprising:
	receiving design requirements for the electronic system (Salle, Figs. 1-4 and paragraphs 46-58, see, e.g., paragraphs 46-47, security wrap is used to protect the data stored in the memory of the POS device 10; security wrap 20 appears as a flexible sheet overlaying PCB 16; a substrate of the security wrap 20 is opaque so as to hide the layout or pattern of a screen (not shown in FIG. 2) and the underlying circuitry on 
	choosing a dielectric material in accordance with the design requirements (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 3, choosing at least material of dielectric layer 28; additionally or in the alternative, choosing substrate 22 or choosing adhesive layer 30; see paragraph 51 in particular, substrate 22 is preferably a polymer film, typically a polyethylene terephthalate (PET or commonly referred to as polyester) film, that provides a base for a security wrap 20 circuit; substrate 22 may include other variants of polymer film including, but not limited to, polycarbonate, PEN, polyimide and PVC; also see paragraph 56, adhesive layer may be an acrylic adhesive, epoxy, or urethane);
	designing a trace circuit to include a chosen dielectric material (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 3, designing a trace circuit in the form of security wrap 20, which includes chosen material of dielectric layer 28);
	fabricating the trace circuit in accordance with the trace circuit design (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 3, fabricating the security wrap 20 in accordance with its design); and
	integrating the trace circuit into the electronic system by:
		surrounding the electronic module with the trace circuit to provide a perimeter that encloses the electronic module (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 2, security wrap 20 appears as a flexible sheet overlaying PCB 
16 and therefore provides a perimeter that encloses an electronic module in the form of memory of POS device 10); and
electrically interconnecting the trace circuit to a sensing circuit (Salle, e.g., paragraph 15, electronic component may include an alarm circuit; also see paragraph 15, alarm circuit of the electronic component is sensitive to a variation in a resistance between the two of the plurality of terminals; also see paragraph 61, alarm circuit is able to monitor changes in the resistance of the connection across the alarm terminals indicating tampering of the security wrap 20; also see claim 9).

	Salle is not relied upon as explicitly disclosing characterizing dielectric materials that are candidates for use in the electronic system, and that the chosen dielectric material is chosen from candidate dielectric materials.  The identification of a number of suitable dielectric materials in view of Salle’s teaching that the dielectric layers provide insulation between adjacent conductive layers 26 and the subsequent selection of one of these dielectric materials for implementing Salle’s arrangement falls well-within the inferences and creative steps that a person of ordinary skill in the art would employ in light of Salle’s specific teachings and in view of the knowledge of one of ordinary skill in the circuit design arts.  Accordingly, the recitations of characterizing dielectric materials that are candidates for use in the electronic system and choosing a dielectric material from one of these candidates does not represent a patentable advance over Salle.

	Regarding claim 12, Salle as applied to claim 9 is not relied upon as explicitly disclosing wherein characterizing candidate dielectric materials includes characterizing electrical leakage properties, including temperature-dependent electrical leakage variation, of the candidate dielectric materials.  The examiner takes Official notice of the fact that dielectric materials subjected to an electrical field will exhibit some degree of electrical leakage, and that such electrical leakage will depend to some degree on temperature because the resistivity of the dielectric material is dependent upon temperature.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that characterizing candidate dielectric materials includes characterizing electrical leakage properties, including temperature-dependent electrical leakage variation, of the candidate dielectric materials.  In this way, a suitable dielectric material of Salle’s dielectric layer 28 providing insulation between adjacent conductive layers 26 may be selected based on, among other things, the expected operating temperatures of Salle’s POS device 10.

	Regarding claim 13, Salle as applied to claim 9 discloses wherein the candidate dielectric materials include materials selected from the group consisting of: an adhesive dielectric material and clad dielectric material sheet (see Salle as applied to claim 9, choosing adhesive layer 30; also see paragraph 56, adhesive layer may be an acrylic adhesive, epoxy, or urethane).

	Regarding claim 14, Salle as applied to claim 9 discloses choosing, in accordance with the design requirements, a supplemental dielectric material, and wherein the designing of the trace circuit includes the dielectric material and the supplemental dielectric material (Salle, Figs. 1-4 and paragraphs 46-58, e.g., Fig. 3, 

	Regarding claim 15, Salle as applied to claim 9 is not relied upon as explicitly disclosing wherein the choosing of a dielectric material in accordance with the design requirements includes selecting a dielectric material having: a characterized electrical leakage that is less than a specified electrical leakage value; and a characterized electrical leakage that varies less than a specified amount over an operating temperature range.  The examiner takes Official notice of the fact that dielectric materials subjected to an electrical field will exhibit some degree of electrical leakage, and that such electrical leakage will depend to some degree on temperature because the resistivity of the dielectric material is dependent upon temperature.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that the choosing of a dielectric material in accordance with the design requirements includes selecting a dielectric material having a characterized electrical leakage that is less than a specified electrical leakage value and a characterized electrical leakage that varies less than a specified amount over an operating temperature range.  In this way, a suitable dielectric material of Salle’s dielectric layers 28 providing insulation between adjacent conductive layers 26 may be 

	Regarding claim 16, Salle as applied to claim 14 is not relied upon as explicitly disclosing wherein the designing of the trace circuit includes specifying amounts of the dielectric material and of the supplemental dielectric material that result in a leakage of the trace circuit that is less than a leakage threshold value.  The examiner takes Official notice of the fact that dielectric materials subjected to an electrical field will exhibit some degree of electrical leakage, and that such electrical leakage will depend to some degree on temperature because the resistivity of the dielectric material is dependent upon temperature.  One of ordinary skill in the art would appreciate that in Salle’s arrangement that the thickness of the substrate 22 and dielectric layer 28 would have to a thickness sufficient to reduce the level of leakage current to an amount such that suitable electrical insulation/isolation can be maintained between electrical conductors.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that the designing of the trace circuit includes specifying amounts (e.g., thicknesses) of the dielectric material and of the supplemental dielectric material that result in a leakage of the trace circuit that is less than a leakage threshold value.  In this way, the levels of leakage current conducted by 

	Regarding claim 17, Salle discloses a method for operating an electronic system for managed battery life and managed electronic data security for an electronic module, the method comprising:
	applying, with a sensing circuit, a voltage to a trace circuit configured to provide a perimeter that encloses an electronic module (Salle, e.g., paragraph 15, electronic component may include an alarm circuit; also see paragraph 15, alarm circuit of the electronic component is sensitive to a variation in a resistance between the two of the plurality of terminals; also see paragraph 61, alarm circuit is able to monitor changes in the resistance of the connection across the alarm terminals indicating tampering of the security wrap 20; also see claim 9; Salle’s alarm circuit monitors changes in the resistance of the connection across the alarm terminals indicating tampering of the security wrap 20 and therefore necessarily applies a voltage to the security wrap 20; security wrap 20 is or includes a trace circuit configured to provide a perimeter that encloses an electronic module in the form of Salle’s memory of POS device 10; see Salle as applied to claim 1);
	measuring, with the sensing circuit, a sensed change/variation of resistance on the trace circuit (see Salle as applied above);
	comparing the sensed change/variation of resistance to resistance threshold to detect a discontinuity in the perimeter (see Salle as applied above; it is at least implicit in Salle’s arrangement that there is a threshold amount of resistance 

	It is at least implicit in Salle’s arrangement that the alarm circuit performs a step of initiating, with a response device electrically interconnected to the sensing circuit, an action in response to the sensed change/variation of resistance indicating the discontinuity in the perimeter.  In other words, the monitored changes in resistance indicative of tampering of the security wrap 20 must necessarily be used to electronically initiate an action from a response device so that the stated purpose of the security wrap 20 (i.e., protect the data stored in the memory of the POS device 10) can be realized.  Nonetheless, to the extent that one of ordinary skill in the art would not understand this to be the case, the use of alarm circuits for initiating an action from a response device in response to detection of tampering is known (Salle, e.g., paragraph 4, systems may have an alarm circuit which may disable the device or simply give a visual indication that the security wrap has been removed).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that Salle’s sensing circuit in the form of the alarm circuit performs a step of initiating, with a response device electrically interconnected to the sensing circuit, an action in response to the sensed change/variation of resistance indicating the discontinuity in the perimeter (e.g., a visual indicator, a circuit for disabling the device).  In this way, concrete actions for protection of the electronics to be protected can be implemented.

	Salle is not relied upon as explicitly disclosing that the measured quantity is a sensed voltage, that the sensed voltage is compared to a voltage threshold in order to detect a discontinuity in the perimeter, and that an action is initiated in response to the sensed voltage indicating the discontinuity in the perimeter.  Rather, as discussed above, Salle discloses the use of sensed change/variation of resistance as a basis for determining tampering.  The examiner nonetheless takes Official notice of the fact that the application of a known current and measurement of a resultant voltage, or the application of a known voltage and measurement of a resultant current, in order to ascertain a change/variation of resistance in accordance with Ohm’s Law was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons the recitations that the measured quantity is a sensed voltage, that the sensed voltage is compared to a voltage threshold in order to detect a discontinuity in the perimeter, and that an action is initiated in response to the sensed voltage indicating the discontinuity in the perimeter 

	Regarding claim 20, Salle discloses wherein the trace circuit is fabricated as a flexible circuit (see Salle as applied to claims 17 and 1, e.g., paragraph 47, security wrap 20 appears as a flexible sheet overlaying PCB 16; also see paragraph 51, substrate 22 of security wrap 20 may be flexible; also see paragraph 53, security wrap 20 flexible circuit).

9.	Claims 2, 6, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Salle in view of US 2009/0196418 to Tkacik et al. (Tkacik).

	Regarding claim 2, Salle discloses wherein:
	the electronic system is a POS device (see Salle as applied to claim 1);
	the electronic module is a memory of POS device (see Salle as applied to claim 1);
	the perimeter is a secure perimeter surrounding the memory of POS device (see Salle as applied to claim 1); and
	the sensing circuit is configured to detect an attempted violation of the secure perimeter (see Salle as applied to claim 1).

	Salle is not relied upon as explicitly disclosing that the POS device is a cryptography security system, that the electronic module is a cryptography module, the cryptography module.  Tkacik discloses that a point-of-sale terminal may be in the form of an encryption apparatus having a least one memory/register storing sensitive information (Tkacik, e.g., Figs. 1-2 and paragraphs 15-47; see, for example, paragraphs 41-44, zeroizable memory 44, erase input of erasable key register 56, and a reset input of a lock register 82 in particular).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that Salle’s POS device is a cryptography security system, with Salle’s memory/register of the POS device being a cryptography module, and such that Salle’s perimeter is a secure perimeter surrounding the cryptography module.  In this way, in the manner disclosed by Tkacik, data security in connection with data processing by a POS device can be realized using encryption and steps taken (e.g., erasing sensitive information such as cryptographic keys) in the event tampering is detected.

	Regarding claim 6, Salle as applied to claim 1 is not relied upon as explicitly disclosing wherein the response device is selected from the group consisting of: a processor circuit, a service processor, the electronic module and a network-connected device.  Tkacik discloses that a tamper signal may be routed from an output of tamper detection circuit to an input of programmable processor, zeroizable memory, an erase input of erasable key register, and a reset input of a lock register, and/or an disabling input of encryption engine (Tkacik, e.g., paragraph 41).  Additionally, Tkacik discloses that the processor and any programming code being executed thereby may 

	Regarding claim 10, Salle discloses wherein:
	the electronic system is a POS device (see Salle as applied to claims 9 and 1);
	the electronic module is a memory of POS device (see Salle as applied to claims 9 and 1);
	the perimeter is a secure perimeter surrounding the memory of POS device (see Salle as applied to claims 9 and 1); and
	the sensing circuit is configured to detect an attempted violation of the secure perimeter (see Salle as applied to claims 9 and 1).

a cryptography security system, that the electronic module is a cryptography module, that the perimeter is a secure perimeter surrounding the cryptography module, and that the electronic system design requirements include a minimum operational life of a battery configured to power the electronic system.  Tkacik discloses that a point-of-sale terminal may be in the form of an encryption apparatus having a least one memory/register storing sensitive information (Tkacik, e.g., Figs. 1-2 and paragraphs 15-47; see, for example, paragraphs 41-44, zeroizable memory 44, erase input of erasable key register 56, and a reset input of a lock register 82 in particular).  Tkacik further discloses that a fixed power source 38 may be provided by a battery that is hard wired or otherwise configured to supply a fixed voltage that is not removed through the operational life of host device 10, and that the fixed power source may function as a battery backup with respect to erasable key register 56 so that a cryptographic key 60 stored in erasable key register 56 will not be erased but will be retained when cyclical power source 36 cycles off (Tkacik, e.g., paragraphs 26, 32).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that Salle’s POS device is a cryptography security system, with Salle’s memory/register of the POS device being a cryptography module, and such that Salle’s perimeter is a secure perimeter surrounding the cryptography module.  In this way, in the manner disclosed by Tkacik, data security in connection with data processing by a POS device can be realized using encryption and steps taken (e.g., erasing sensitive information such as cryptographic keys) in the event tampering is detected.  It further would have 

	Claim 11 recites wherein the minimum operational life of a battery configured to power the electronic system is specified by a published cryptosecurity specification.  As discussed above in connection with claim 10, one of ordinary skill in the art would understand from Tkacik’s teachings that the ability to retain sensitive information such as cryptographic key 60 is dependent upon an inherently finite lifetime of a battery.  Additionally, the examiner takes Official notice of the fact that published cryptosecurity specifications (e.g., FIPS 140-2) for coordinating the requirements and standards of cryptography modules in order to maintain the confidentiality and integrity of the information protected by the module were well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Although Tkacik is not relied upon as explicitly disclosing wherein the minimum operational life of a 

	Regarding claim 18, Salle discloses wherein:
	the electronic system is a POS device (see Salle as applied to claims 17 and 1);
	the electronic module is a memory of POS device (see Salle as applied to claim 17 and 1);
	the perimeter is a secure perimeter surrounding the memory of POS device (see Salle as applied to claims 17 and 1); and
the sensing circuit is configured to detect an attempted violation of the secure perimeter surrounding the memory of POS device (see Salle as applied to claims 17 and 1).

	Salle is not relied upon as explicitly disclosing that the POS device is a cryptography security system, that the electronic module is a cryptography module, and that the perimeter is a secure perimeter surrounding the cryptography module.  Tkacik discloses that a point-of-sale terminal may be in the form of an encryption apparatus having a least one memory/register storing sensitive information (Tkacik, e.g., Figs. 1-2 and paragraphs 15-47; see, for example, paragraphs 41-44, zeroizable memory 44, erase input of erasable key register 56, and a reset input of a lock register 82 in particular).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that Salle’s POS device is a cryptography security system, with Salle’s memory/register of the POS device being a cryptography module, and such that Salle’s perimeter is a secure perimeter surrounding the cryptography module.  In this way, in the manner disclosed by Tkacik, data security in connection with data processing by a POS device can be realized using encryption and steps taken (e.g., erasing sensitive information such as cryptographic keys) in the event tampering is detected.

	Salle is not relied upon as explicitly disclosing the response device is selected from the group consisting of: the electronic module, a processor circuit, a network-connected device and a service processor.  Tkacik discloses that a tamper signal may be routed from an output of tamper detection circuit to an input of programmable processor, zeroizable memory, an erase input of erasable key register, and a reset input of a lock register, and/or an disabling input of encryption engine (Tkacik, e.g., paragraph 41).  Additionally, Tkacik discloses that the processor and any programming code being executed thereby may perform an appropriate error handling routine, such as sounding an alarm or displaying an appropriate message, in response to the tamper event (Tkacik, e.g., paragraph 41).  Tkacik therefore discloses a response device in the form of a processor circuit that is configured to cause sounding of an alarm or displaying of an appropriate message and/or an electronic module in the form of a memory/register that is configured to erase its contents in response to a tamper signal.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Salle such that the response device is at least one of a processor circuit and an electronic module.  In this way, in the manner disclosed by Tkacik, functions such as sounding of an alarm, displaying of an appropriate message and/or erasing of sensitive information in response to a tamper event can be realized.

	Regarding claim 19, Salle in view of Tkacik as applied to claim 18 discloses wherein the response that signals a discontinuity in the perimeter is selected from the group consisting of: deleting encryption keys within the electronic module, sending an email notification, sending a Short Messaging Service (SMS) notification, illuminating an indictor and sounding an audible alarm (see Salle in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 6,355,316 to Miller et al. relates to a device for protecting electronic circuits from unauthorized access.
	US 5,898,370 to Reymond relates to a security monitoring system.
	US 2003/0009683 to Schwenck et al. relates to tamper-evident and/or tamper-resistant electronic components.
	US 4,593,384 to Kleijne relates to various means for housing and protecting microelectronic circuitry in order to prevent external access to sensitive data stored therein.
	US 2010/0327856 to Lowy relates to secure electronic boxes having tamper alarms.
	D. Vasile and P. Svasta, "Protecting the Secrets: Advanced Technique for Active Tamper Detection Systems," 2019 IEEE 25th International Symposium for Design and Technology in Electronic Packaging (SIITME), Oct. 2019, pp. 212-215 relates to a system made of a special conductive mesh and an active tamper detection circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R MILLER/Primary Examiner, Art Unit 2863